                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:18-CV-00059-MOC-DSC


 LARRY CROUSE,                                    )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 BANK OF AMERICA N.A., et. al.,                   )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Joint Motion to Amend Case Management

Order” (document # 18) filed January 30, 2019. For the reasons set forth therein, the Motion will

be granted. The discovery deadline is extended to March 4, 2019, and the motions deadline is

extended to March 18, 2019.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.
                                  Signed: January 31, 2019
